Per Curiam.
Suit to recover the value of certain personal property alleged to have been wrongfully taken. Answer, among other things, that an indictment was then pending, and undetermined, against the said defendant, for the alleged *149larceny of said property, &c. There was a demurrer ovei'ruled to the third paragraph of the answer.
Martin Ferris, for the appellant.
Jason B. Brown, for the appellee.
Whatever the English rule may be upon the right of the owner of personal property stolen, to maintain a civil action before the determination of a criminal prosecution, it appears to be settled in this State, perhaps in this country, that such civil action can be maintained. Lofton v. Vogles, and cases cited 17 Ind. 106.
The judgment is reversed, with costs.